Case 4:21-cv-00631 Document 1-4 Filed 08/10/21 Page 1 of 14 PageID #: 42




                  EXHIBIT D
                                                           FILED: 8/9/2021 12:56 PM
 Case 4:21-cv-00631 Document 1-4 Filed 08/10/21 Page 2 of 14  PageID #: 43
                                                           David Trantham
                                                                            Denton County District Clerk
                                                                            By: Kailei Klement, Deputy


 1                          STATE OF TEXAS – DENTON COUNTY COURTS

 2                                      362nd Judicial District Court
 3
 4
       Mr. Michael Moates                                    Case No.: 21-6417-362
 5
                         Plaintiff
 6
 7             v.                                            APPLICATION FOR

 8     Lone Star College System,                             TEMPORARY RESTRAINING
 9
       Dr. Hrisafia Bekiaris,                                ORDER AND TEMPORARY
10
       Dr. Jess Kelly,                                       INJUNCTION
11
       Leslieann Thomas,
12
13     Dr. Christopher Allen, and

14     Alicia Guevara
15
                         Defendants
16
17
18
19   1. On 29 July 2021, the Plaintiff filed a lawsuit against the Defendants.

20   2. Whereas, the Plaintiff realleges all statements contained in the petition.
21   3. Plaintiff requests the Court enter a temporary restraining order and a temporary injunction
22
     prohibiting Defendants and their agents or employees from the following:
23
            a. Coercing the Plaintiff into contracts he does not consent to or threatening a failing
24
25          grade for non-compliance (Exhibit A and B);

26          b. Recording the Plaintiff in anyway without his consent (EXHIBIT C);
27
28


                                                      -1-
 Case 4:21-cv-00631 Document 1-4 Filed 08/10/21 Page 3 of 14 PageID #: 44




 1          c. Requiring the Plaintiff to submit to any software that requires biometrics (EXHIBIT

 2          D);
 3
            d. Releasing information that is protected by FERPA to 3rd Parties such as D2L, McGraw
 4
            Hill, Respondus, and anyone else (EXHIBIT E);
 5
            e. Entering a failing, no-credit, or incomplete grade in the class (The request requires the
 6
 7          college to leave it as in progress until the court has time to review the facts)(EXHIBIT

 8          G);
 9
            f. Discriminating against the Plaintiff by adding barriers to his education such as
10
            requiring him to go to a testing center or schedule exams (not required of typical
11
            students)(EXHIBIT H);
12
13          g. Releasing or collecting data from the Plaintiffs electronic devices outside of the

14          classroom specifically, browsing history, contact information, location, etc (EXHIBIT I);
15
            h. Misleading the Plaintiff (EXHIBIT J);
16
     4. Absent this relief, Plaintiff will imminently suffer irreparable harm in an amount that cannot
17
     be known or calculated at this time. These are the immediate issues at stake:
18
19          a. Unauthorized disclosure of private data to 3rd parties;

20          b. Inaccurate grades that would be potentially released to potential employers while the
21          Plaintiff pursues litigation;
22
            c. Forcing the Plaintiff into contracts he does not submit to;
23
            d. Discrimination that cannot be undone once the semester is over.
24
25
26
27
28


                                                     -2-
 Case 4:21-cv-00631 Document 1-4 Filed 08/10/21 Page 4 of 14 PageID #: 45




 1   WHEREFORE, The Plaintiff prays that the Court grant it injunctive relief against Defendant,

 2   for damages caused by Defendant’s wrongdoing, and for all such other and further relief to
 3
     which Plaintiff may show himself justly entitled.
 4
                                                                             Respectfully Submitted,
 5
                                                                               /s/ Michael S. Moates
 6
 7                                                                           Michael Moates, Pro Se

 8                                                                      Michaelsmoates@gmail.com
 9
                                                                                       817-999-7534
10
                                                 2700 Colorado Boulevard #1526, Denton, TX 76210
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   -3-
 Case 4:21-cv-00631 Document 1-4 Filed 08/10/21 Page 5 of 14 PageID #: 46




 1                                                                         EXHIBIT A –

 2   DOCUEMENTATION SHOWING THE PROFESSOR REQUIRES THE USE OF
 3
     RESPONDUS LOCKDOWN BROWSER
 4
 5    WWW:                          BIOL-24o1 6005 6W2 HumanAnatomy&..                      g:    2E       é!               Imam
      Content       Grades   CourseAcvies      V   Collaboration V   Support
 6
      Quiz List I Summary
 7
      Summary - CHAPTER 9 QUIZ - Requires Respondus LockDown
 8    Browser + Webcam
        V
 9
10    mu
11    Quiz Details
      umrnllll
      3:06 AM
12                  Update


      Cumnt User
13    Michael Moates [username: MMOATES)

14    Quiz Period
      Available on Aug 7. 2021 12:00 AM until Aug 20. 2021 11:59 PM
15
      111mm
      0:20:00
16
      “haunts
17    Allowed - 1. Completed - 0

18    Instructions
      Before you submit the quiz. you will have the opportunity to return to questions that you may have missed or have not yet answered.
19    Once the allocated time period that was set for 'iis quiz expires. you are required to submit your quiz responses.

20    Note: Any responses entered after the time iimit expires will not be submitted.

      Click "Start Quiz" to begin Attempt 1.
21
      The timer wilt not begin until after the set up process ls nished.

22
      Quiz Requirements
23    You must use the Respondus LockDown Browser to take this quiz.


24        Download and install the latest version of LockDown Browser


25        Launch LockDown Browser



26
27
28


                                                                                -4-
 Case 4:21-cv-00631 Document 1-4 Filed 08/10/21 Page 6 of 14 PageID #: 47




 1                                   EXHIBIT B –

 2   DOCUEMENTATION SHOWING THAT IN ORDER TO DOWNLOAD RESPONDUS YOU
 3
     MUST CONCENT TO THEIR CONTRACT (TERMS OF USE)
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                         -5-
 Case 4:21-cv-00631 Document 1-4 Filed 08/10/21 Page 7 of 14 PageID #: 48




 1                                                                                   EXHIBIT C –

 2   DOCUEMENTATION SHOWING RESPONDUS DOES RECORD YOU
 3
                                                                                                               About   |
                                                                                                                           News   |
                                                                                                                                      Webinars   E   Suppon   I   Contact   |
                                                                                                                                                                                Customer Login
     ‘


 4       Respondus”
         Assessment Tools for Learning Systems


 5
 6                                                                      Respondus Monitor® 15 the leadmg remote proctormg solution for higher educan‘on. It allows
                                                                        students to take onllne assessments from a remote location 7 all while ensunng the integrity of

 7                                                                      the exam process.



 8                    a               . . .   _                                 O   Watch Overview Video



 9
10
11
                         Builds upon LockDown Browser
                                                                                                       a   integrates Seamlessly With LMSS + Publisher Systems

                         It starts with LockDown Browser. a custom browser that locks                      Respondus Monitor integrates seamlessly with learning systems
                         down the testing environment within a learning system‘ Students                   like Canvas. Blackboard, Moodle, Brightspace. Schoology, Peazson
12                       cannot print. copy. access other applications. or search the internet             MyLab and McGraw Hill ALEKS. Students access exams within their
                         during an onllne exami                                                            learning system as they normally would Instructors do everything
                                                                                                           within the learning system too, including the post-exam review of
13                                                                                                         proctn ring results.


14             Q         Wily-Automated Proctoring

                         Respondus Monitor is a fully-automated prucmring solutions
                         Students use a webcam to record themselves during an onllne
                                                                                                       ®   No Scheduling or Registration


15                       exam. Afterward, agged events and producing results are
                                                                                                           There's no need to schedule a proctoring session in advance.
                                                                                                           Students and instructors don't even have to register at the
                         available to the instru ctor for further review.
                                                                                                           Respondus website,
16
17
                         "Auto-Launches"fromanyBrowser
                                                                                                       m   Suppummostnmces                  0         as   e        O
                         After  quick one-time installation, Respondus Monitor iaunches
                                 a
                         from the student's preferred browser (Chrome, Firefox, Safari,                    Respondus Monitor isn‘t just a browser plugin. It offers a native.
                                                                                                           feature-rich experience for Windows, Mac, Chromebook and lPad
18                       Edge) whenever  the exam settings require it, Students are then
                                                                                                           devices.
                         guided through a ore—exam sequence. including a webcam check.


19
20                                                                     One technology, lots of flexibility.

21
                                                                                    LockDown Browser
                                                                                                                                      ‘l’
                                                                            '                                              ‘i                        In Person
                                     Remote       -


                                                                                  +RespoudusMonitor
                                                      v          “.1
22
23
24
25
26
27
28


                                                                                                 -6-
 Case 4:21-cv-00631 Document 1-4 Filed 08/10/21 Page 8 of 14 PageID #: 49




 1                                   EXHIBIT D –

 2   PAGE 4 FROM THE INSTRUCTORS SYLLABUS SHOWING THE COLLEGE REQUIRES
 3
     YOU TO USE FACIAL RECOGNITION
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                         -7-
 Case 4:21-cv-00631 Document 1-4 Filed 08/10/21 Page 9 of 14 PageID #: 50




 1                                   EXHIBIT E –

 2   VARIOUS TERMS OF SERVICE SHOWING RELEASE OF DATA OR COLLECTION OF
 3
     DATA BY 3RD PARTIES
 4
     RESPONDUS:
 5
 6
 7
 8
 9
10   MCGRAW HILL:

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                         -8-
Case 4:21-cv-00631 Document 1-4 Filed 08/10/21 Page 10 of 14 PageID #: 51




 1                                                                          EXHIBIT G –

 2   LONE STAR COLLEGE CALENDAR SHOWING END DAT IN LESS THAN 14 DAYS ON
 3
     22 AUGUST
 4
 5
                                  Aboul   Programs of Study   Paying [or Colege
                                                                                      Q     Admissions        Student Services   Community   E Business        E
 6
 7   Academic Calendar
 8
     Summer Semester 202]                                                                                                          Related
 9                                                                                                                                 Events Calendar
      Event                                                                                   Date
                                                                                                                                   2020-2021 ImportantDates
10    Registration Begins For May Mini-master and Summer Semester begins                      March      '|




                                                                                                                                   2021-2022 Important Dates
      Summer Mini-master Payment Due                                                          May 7
11                                                                                                                                 2020—2021 Academic Calendar
     May Mini-master classes begin                                                            May 17
                                                                                                                                   2021-2022 Academic Calendar
12    Payment Due ISummer         202i)                                                       May 28
                                                                                                                                   Final Exam Schedule

13   Memorial Day holiday                                                                     May 29- 3]
                                                                                                                                   Payment Information
      3-week Mini-master ends                                                                 June é
14                                                                                                                                 LSC Catalog
      Summer l classes begin                                                                  June 7

15   4—week Mini-master ends                                                                  June   l3

      Independence Day holiday                                                                July5
16
      Summer classes end
               |
                                                                                              July 13
17    Summer ll classes begin                                                                 July 15

18    Summer   ||   classes end                                                               August 22


19
     Fall Semester 202]
20
      Event                                                                   Date
21                                    202]
      Registration Begins for Fall                                            April 12

22    r.      .h                                                              s      .nq




23
24
25
26
27
28


                                                                                      -9-
Case 4:21-cv-00631 Document 1-4 Filed 08/10/21 Page 11 of 14 PageID #: 52




 1                                    EXHIBIT H –

 2   VARIOUS TERMS OF SERVICE SHOWING DISCRIMINATION REQUIRING
 3
     ADDITIONAL REQUIREMENTS
 4
 5            Bekiaris, Hrisafia
 6            Sat 7/24/2021 5:18 AM
             To: Michael Moates
 7
             Cc: Thomas, Leslieann
 8
 9
              Hi Michael. None of the Connect assignments
10
              (other than the lab practicals) are timed
11            assignments.
12
13            Inregard to the lab practical. This test is cannot be
14           administered at the assessment center. Therefore          |




15
             have removed the proctoring for you. did have|




             to create a hidden copy of the test for you that is
16
17
             password protected. This had to be done to avoid
             other students getting confused as to which test
18
             to take. The password is 'golgi'. Therefore, when
19
             you want to take the test will need to make it
                                              I



20           visible to you and hide it as soon as you are done.
21            |need a few hours of notice during regular
22           business hours to do so. Please let me know when
23           you want to take the lab practical. Also use the
24           REMIND app to tell me when you have completed
25
             the exam.

26
              Professor Bekiaris
27
28


                                         - 10 -
Case 4:21-cv-00631 Document 1-4 Filed 08/10/21 Page 12 of 14 PageID #: 53




 1                                         EXHIBIT I –

 2   PROOF OF 3RD PARTY APP COLLECTION
 3
     D2L DATA COLLECTION FROM APPLE - https://apps.apple.com/us/app/brightspace-
 4
     pulse/id1001688546
 5
 6
 7
 8
 9
10
11
12
13
     RESPONDUS DATA COLLECTION FROM APPLE -
14
     https://apps.apple.com/us/app/lockdown-browser/id659101775
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               - 11 -
Case 4:21-cv-00631 Document 1-4 Filed 08/10/21 Page 13 of 14 PageID #: 54




 1                                   EXHIBIT J –

 2   TELLING PLAINTIFF, HE CAN DO EXAMS AT THE LIBRARY THEN RECENDING
 3
     THAT OFFER
 4
 5
 6
 7
 8
 9
10
11   TELLING PLAINTIFF, THE TESTING CENTER WILL CALL HIM, THEN SAYING THEY

12   WILL EMAIL HIM, THEN SAYING THEY SENT IT TO D2L
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        - 12 -
Case 4:21-cv-00631 Document 1-4 Filed 08/10/21 Page 14 of 14 PageID #: 55




 1   REFERING THE PLAINTIFF TO A WEBSITE TO SCHEUDLE THE EXAMS THAT SAYS

 2   THAT IS NOT AN OPTION
 3
     ALTERNATIVE TESTING
 4
 5
 6
         A           TESTING SERVICES IS NOT AVAILABLE

         Thls campus does not support online testing request at the moment. Please contact the Disability Services Ofce   (BSD)   ofce   at your
         campus to schedule your accommodation.
 7
 8   ~     List Clash» with Alternave         Testing as Accommodaon


 9       Select Class:     [BIOL 24015005 - Human Anat & Phys I                                                                    v

10
11
         Quuons?         Contact Us!

12       Please contact our ofce   if you have any questions regarding Alternative Testing request

             PLEASE NOTE: You only need to schedule your exam with Disability Servics if you are approved for exam readers or suites. All od1er
13           students with tesu'ng accommodations should contact their campus testing center to schedule thelr exams. If you do have exam
             readers or scribes and have questions about scheduling exams, please contact Lsc-A5R@Lone5tar.edu or your campus Disability
             Servica     Ofce.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                            - 13 -
